Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Knights appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion to reopen his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Knights v. Stihl Inc., No. 2:10-cv-00260-RAJ-DEM (E.D.Va. July 26, 2013). We grant Knights leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.